Exhibit 10.1

 

[g130821kgi001.jpg]

 

February 1, 2018

 

Dawn Mattoon

 

Dear Dawn:

 

Quanterix Corporation (the “Company”) is pleased to offer you the full-time
position of SVP, Strategic Marketing & Assay Operations, reporting to Kevin
Hrusovsky, CEO and Executive Chairman.  Your effective date of hire as a regular
full-time employee will be determined upon your acceptance of this offer.  We
are excited about the prospect of you joining our team.

 

Salary:  The Company will pay you a salary at an annual rate of $280,000, paid
at a bi-weekly rate of $10,769.23 (subject to periodic review and adjustment at
the discretion of the Company).

 

Bonus:  You will be eligible to receive an annual performance bonus.  The
Company will target the bonus at up to 40% of your annual base salary earnings. 
The actual bonus percentage is discretionary and will be subject to your
achievement of the metrics and goals established by and agreed to with Kevin
Hrusovsky.  The bonus also will be subject to your employment for the full
period covered by the bonus, approval by and adjustment at the discretion of the
Company and Company’s Board of Directors, and the terms of any applicable bonus
plan. You must be actively employed by Quanterix on the date the bonus is paid
to receive a performance bonus.

 

Benefits:  You will be eligible to participate in the employee benefits and
insurance programs generally made available to its full-time employees,
including medical insurance, dental insurance, 401K Plan, Flexible Spending

 

[g130821kgi002.jpg]

 

--------------------------------------------------------------------------------


 

Account, term life insurance, and short and long term disability insurance. 
Details of these benefits programs, including mandatory employee contributions,
will be made available to you when you start.  You also will be eligible to
receive paid vacation time.  You will be eligible for up to 20 days of paid
vacation per year, which shall accrue on a prorated basis.  Other provisions of
the Company’s vacation policy are set forth in the policy itself.

 

Stock Options & RSUs:  You will be eligible to participate in the Company’s
stock option program, subject to approval by the Compensation Committee.  We
will recommend to the Compensation Committee to approve that you be granted
10,000 Restricted Stock Units (RSUs) and an option to purchase 40,000 shares of
the Company’s common stock at the stock’s then fair market value. The RSUs and
options will vest over four years, with 25% vesting on the first anniversary of
your start date, and the remaining vesting ratably on a monthly basis over the
next three years. Your eligibility for stock options will be governed by the
Quanterix 2017 Employee, Director and Consultant Equity Incentive Plan and any
associated stock option agreement required to be entered into by you and the
Company.

 

Representation Regarding Other Obligations:  This offer is conditioned on your
representation that you are not subject to any confidentiality, non-competition
agreement or any other similar type of restriction that may affect your ability
to devote full time and attention to your work at the Company.  If you have
entered into any agreement that may restrict your activities on behalf of the
Company, please provide me with a copy of the agreement as soon as possible.

 

Other Terms:  Your employment with the Company shall be on an at-will basis.  In
other words, you or the Company may terminate employment for any reason and at
any time, with or without notice.  Similarly, the terms of employment outlined
in this letter are subject to change at any time.  You also will be required to
sign the Company’s standard “Employee Non-Solicitation, Confidentiality and
Assignment Agreement” as a condition of your employment.  A copy of that
Agreement is enclosed.  In addition, as with all employees, our offer to you is
contingent on your submission of satisfactory proof of your identity and your
legal authorization to work in the United States.

 

We are excited about the opportunity to work with you at Quanterix.  If you have
any questions about this information, please do not hesitate to call.

 

--------------------------------------------------------------------------------


 

Otherwise, please confirm your acceptance of this offer of employment by signing
below and returning a copy to me no later than February 5, 2018.

 

We are confident that with your background and skills, you will have an
immediate positive impact on our organization.

 

 

Sincerely,

 

 

 

 

 

/s/ Elisabeth Colunio

 

 

 

 

 

Elisabeth Colunio

 

 

Senior Director, Human Resources

 

 

 

 

 

 

 

 

Offer accepted:

 

 

 

 

 

/s/ Dawn Mattoon

 

5 Feb 2018

Dawn Mattoon

 

Date

 

--------------------------------------------------------------------------------